United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 15-2152
                    ___________________________

                         United States of America,

                    lllllllllllllllllllll Plaintiff - Appellee,

                                        v.

                                Eric Singleton,

                  lllllllllllllllllllll Defendant - Appellant.
                                   ____________

                 Appeal from United States District Court
             for the Western District of Missouri - Springfield
                              ____________

                        Submitted: January 27, 2016
                          Filed: January 29, 2016
                              [Unpublished]
                              ____________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________
PER CURIAM.
       Federal prisoner Eric Singleton appeals the district court’s1 order, entered after
a hearing, committing Singleton for mental health care or treatment under 18 U.S.C.
§ 4245. Following careful review of the record, which included a treating
psychologist’s report containing the opinion that Singleton met the criteria for
commitment, we conclude the district court’s finding that Singleton was then in need
of hospitalization for care or treatment is supported by a preponderance of the
evidence, and is not clearly erroneous. See 18 U.S.C. § 4245(d) ( burden of proof);
United States v. Bean, 373 F.3d 877, 879 (8th Cir. 2004) (standard of review). The
judgment is affirmed, and counsel’s motion to withdraw is granted.
                       ______________________________




      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable David P. Rush, United States Magistrate Judge for the Western District of
Missouri.

                                          -2-